The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice ofAllowance

1.	Claims 1, 4-13, 15, 17-20 are allowed.

Regarding claim 1:

The closest art of record singly or in combination fails to teach or suggest the limitations “controlling a power supply voltage of the power management circuit (step 112, see applicant’s Fig. 2) to power up according to the set rule after receiving the start signal for reducing the probability that a gate driving negative voltage outputted by the drive IC is abnormally raised, comprising: controlling the power supply voltage of the power management circuit to normally power up to a first level after receiving the start signal; controlling the power supply voltage of the power management circuit to reduce to a second level after a first time period, the second level being lower than the first level; and controlling the power supply voltage of the power management circuit to rise again to the first level after a second time period; and supplying power continuously and normally to the drive IC” (see [0060-0064] and Fig 2-3 and 4). 

Regarding claim 13:
 The closest art of record singly or in combination “applied to a thin film transistor display screen comprising a drive IC and a screen body, the drive IC controlling the 

Regarding claim 15:

The closest art of record singly or in combination fails to teach or suggest the limitations “a drive IC comprising a power management circuit and a digital circuit, and a screen body; the power IC comprising a memory in which a program being stored, wherein when the program is executed by the processor, causing the processor to perform: controlling a power supply of the drive IC to power up according to a set rule after receiving a start signal for reducing a probability of abnormality in a voltage outputted by the drive IC, comprising: controlling a power supply voltage of the power management circuit to power up after receiving the start signal; and controlling a power supply voltage of the digital circuit to power up after a third time period; and supplying power continuously and normally to the drive IC” (see Applicant’s  [0060-0064] and Fig 2-3 and 4). 
.Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiry

4.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

 
/SHAHEDA A ABDIN/               Primary Examiner, Art Unit 2692